Citation Nr: 1310732	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 through September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which among other issues, granted service connection for bilateral hearing loss, effective from October 30, 2007, and assigned a noncompensable (zero percent) initial disability rating.  A timely Notice of Disagreement (NOD) was received from the Veteran in March 2008, in which he asserted entitlement to a higher initial disability rating.  After a Statement of the Case (SOC) was issued in November 2009, the Veteran perfected his appeal in January 2010, via VA Form 9 substantive appeal.

In July 2012, the Board remanded this matter for further claims development, to include efforts to obtain additional VA treatment records, arranging for the Veteran to undergo a new VA audiological examination, and readjudication of the matter by the RO.  The Board is satisfied that the action directed in its remand has been performed and is prepared to proceed with its de novo consideration of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested, at worst, by Level IV hearing loss in his right ear and Level II hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim for a compensable initial disability rating for bilateral hearing loss, a pre-rating letter mailed to the Veteran in December 2007 provided notice of the information and evidence needed to substantiate a claim for service connection for hearing loss.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board notes that the Veteran's service treatment records are unavailable.  Notice to that effect was mailed to the Veteran in February 2008 and the Veteran was asked to provide any service treatment records in his possession.  In response, the Veteran provided copies of his DD Form 214 and certificate of honorable discharge.  Notwithstanding the above, the absence of the Veteran's service treatment records is not likely to impact the Board's analysis as to the disability rating to be assigned for the Veteran's service-connected hearing loss, since the Veteran's service treatment records from 1942 through 1945 are highly unlikely to be informative as to the extent of the Veteran's hearing loss over the relevant appeal period.

VA has fulfilled its duty to assist in obtaining other identified and available evidence needed to substantiate the Veteran's claims.  His VA treatment records and claims submissions have been associated with the record.  VA examinations to assess the nature and severity of his hearing loss were performed in January 2008 and August 2012.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's hearing loss disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

In his March 2008 NOD, the Veteran argued that at least a 10 percent disability rating for the hearing loss in his right ear seemed appropriate given findings in the record of "mild to profound sensori-neural hearing loss from the mid to high frequencies" and "very poor" word recognition scores.  In his January 2010 substantive appeal, he reported that he was wearing hearing aids that had been prescribed to him during VA treatment in January 2009.  On that basis, he argued again that he was entitled to a compensable disability rating for hearing loss.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (performed via the Maryland CNC Test) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 in the right ear, the numeric designation level is "V" for one ear.  In the example, the same procedure would be followed for the left ear.  38 C.F.R. § 4.85(b).

Alternatively, in instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  In such exceptional cases, Table VIa provides for a Roman numerical designation that simply corresponds to the calculated pure tone threshold average for each ear.  Here, the evidence does not show that the Veteran has had an exceptional pattern of hearing loss.  Accordingly, the Roman numerical designations for the Veteran's hearing loss will be determined exclusively by application of Table VI.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

The evidence in this case includes audiometric evaluations performed during VA treatment in October 2007 and during VA examinations performed in January 2008 and August 2012.  For the reasons discussed below, the Board finds that the audiometric testing performed during the October 2007 VA treatment is inadequate for rating purposes.  Audiometric data from the Veteran's VA examinations do not show that the Veteran's bilateral hearing loss has warranted a compensable disability rating under the process described above.

During VA treatment in October 2007, the Veteran reported gradually decreasing hearing sensitivity in both ears, worse in the right ear, over the previous five or six years.  Audiometric testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
80
110
LEFT
30
40
55
65

The October 2007 VA treatment record reflects speech recognition scores of 48 percent in the right ear and 96 percent in the left ear.  However, there is no indication in the record as to what methodology was used to determine the Veteran's speech recognition scores.  Thus, it is unclear from the record as to whether the Veteran's speech discrimination ability was tested via the Maryland CNC Test, as mandated under VA regulations.  38 C.F.R. § 4.85(a).  In the absence of such information, application of the aforementioned procedure for determining the extent of the Veteran's hearing loss is frustrated.  As such, the audiometric findings expressed in the October 2007 VA treatment record are inadequate for the purpose of rating the Veteran's hearing loss disability.  

During the January 2008 VA examination, the Veteran reported that he was experiencing difficulty understanding conversational speech, particularly in group settings.  He also reported difficulty hearing the television.  Audiometric testing during the examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
85
95
LEFT
30
45
60
65

Based upon the foregoing audiometric results, the pure tone threshold average was 68 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry testing via the Maryland CNC Test revealed speech recognition scores of 76 percent in the right ear and 100 percent in the left ear.

Under Table VI, the hearing loss demonstrated by the Veteran during the January 2008 VA examination equates to Level IV hearing loss in his right ear and Level I hearing loss in his left ear.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is ascertained by application of the Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  Application of Table VII in this case reveals again that the Veteran is entitled to a noncompensable disability rating.

In January 2010, the Veteran was seen again for hearing loss at the VA Medical Center in Danville, Illinois.  Once again, the Veteran was diagnosed with moderate to profound sensorineural hearing loss in his right ear and moderate to severe sensorineural hearing loss in his left ear.  However, specific audiometric data are not provided in the treatment record and it does not appear that speech discrimination scores were obtained using the Maryland CNC Test.

Audiometric testing performed during an August 2012 VA examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
80
105
LEFT
50
60
70
70

Based upon the foregoing audiometric results, the pure tone threshold average was 73 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry testing, which was expressly performed via the Maryland CNC test, revealed speech recognition scores of 96 percent in both ears.  Overall, the examiner determined that the Veteran's hearing loss did not affect his activities of daily living or occupational functioning.

Under Table VI, the hearing loss demonstrated by the Veteran during the August 2012 VA examination equates to Level II hearing loss in both ears.  Having ascertained the Roman numerical designation for hearing loss in each ear, the appropriate disability rating is ascertained by application of the Roman numerical designations to 38 C.F.R. § 4.85(h), Table VII.  Application of Table VII in this case reveals again that the Veteran is entitled to a noncompensable disability rating.

Although mindful of the difficulties that the Veteran experiences as a result of his bilateral hearing loss, the Board wishes to note that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for bilateral hearing loss.

Subject to the above the Board recognizes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In that regard, the January 2008 VA examiner noted complaints that the Veteran was having problems understanding conversational speech and hearing the television, but nonetheless, determined that the hearing loss did not appear to hinder the Veteran's ability of performing tasks associated with his jobs as the manager of a parts department at an automobile dealership.  Similarly, the August 2012 VA examiner concluded that the Veteran's hearing loss was not impacting his activities of daily living or his occupational functioning.  The Board concludes that the VA examination reports are adequate for the purpose of rendering a decision in the instant appeal.

As noted above, the Veteran has also alleged entitlement to a higher initial disability rating for hearing loss based upon the fact that he was issued hearing aids during his January 2010 VA treatment.  The Board notes, however, that the ratings derived from the process described above are intended to make proper allowance for hearing aids.  38 C.F.R. § 4.85(a).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Therefore, the Veteran's difficulties caused by his hearing loss disability are contemplated in the regulations and rating criteria as defined.  The mere fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  For this reason, and as the evidence does not support the assignment of a compensable initial disability rating for bilateral hearing loss, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable initial disability rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


